United States District Court
NORTHERN DISTRICT OF TEXAS

DALLAS DlVlSH)N
UNI'[`ED STATES OF AMERICA §
§
v. § CASE NO. 3:]8~CR~004l4-S
§
AMERICA GRAC}A ANDERSON (02) §

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entiy of a Piea of Guilty, the Consent

of the defendant, and the Repoit and Recommendation Concerning Plea of Guilty of the United States i\/Iagistrate .ludge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(1))(1), the
undersigned District Judge is of the opinion that the Report and Recommendation of the l\/iagisti'ate Judge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Conrt. Accordingly, the Court accepts the plea of guilty, and
AMERICA GRACIA ANDERSON is hereby adjudged guilty of 18 U.S.C. §§ 1952(a)(3) and (A); Use of a Facility of
Interstate Commerce in Aid of a Racketeering Enterprise. Sentence will be imposed in accordance with the Court's
scheduling order.

§§

|:l

The defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the defendant is not
likeiy to tice or pose a danger to any other person or the community if released and should therefore be released under § 3 i¢iZ(b)

or (c).

Upon inotion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release
for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3i42(b) or (c).

The defendant is ordered detained pursuant to ES U.S.C. § 3§43(21)(2). The defendant shall self-surrender to the United States
Marshal no later than .

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3!43(21)(2) because the Court finds

[] There is a substantial likeiihood that a motion for acquittal or new triai will be granted, or
il The Govemnient has recommended that no sentence of imprisonment be imposed, and
f:l This matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release for

determination, by clear and convincing evidence, of whether the defendant is iikeiy to flee or pose a danger to any
other person or the community if released under § 3 E42(b) or (c).

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the defendant has filed a motion alleging
that there are exceptional circumstances under § 3145(c) why he/she should not be detained under § 3143(a)(2). This matter
shall be set for hearing before the United States Magistrate iudge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptional circumstances under § 3145(c) why the defendant should not be detained
under § 3143(a)(2), and whether it has been shown by ciear and convincing evidence that the defendant is likely to flee or pose
a danger to any other person or the community if reieased under § 3142(b) or (c).

siGNED this Z<e/%§/ or Mai-ch, 2019. WQ

K){\REN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

